Citation Nr: 0723747	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision in which the RO denied 
service connection for a generalized anxiety disorder.  The 
veteran filed a notice of disagreement (NOD) with that 
determination in August 2005.  The RO issued a statement of 
the case (SOC) in December 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2006.  Thereafter, the RO 
continued the denial of the matter on appeal (as reflected in 
a November 2006 supplemental SOC (SSOC)).

For the reason expressed below, the claim on appeal is being 
remanded to the RO via the AMC.  VA will notify the appellant 
when further action, on his part, is required.


REMAND

In an April 2007 statement, the veteran's representative 
notified the Board that the veteran wanted a personal hearing 
before a Judge of the Board at the RO (travel board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
travel board hearing, in accordance with 
the April 2007 request.  The RO should 
notify the appellant and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2006).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



